Citation Nr: 1732820	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to March 13, 2015, and in excess of 40 percent thereafter for osteoarthritis with chronic strain of the lumbar spine.

2. Entitlement to a rating in excess of 10 percent as of February 28, 2013, for right lower extremity radiculopathy.

3. Entitlement to a rating in excess of 10 percent as of March 13, 2015, for left lower extremity radiculopathy, with neuritis.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 10 percent rating for the Veteran's back disability.  The Veteran subsequently perfected an appeal as to the propriety of the assigned rating for such disability.

In a March 2013 rating decision, the RO assigned a separate 10 percent rating for radiculopathy of the right lower extremity, effective February 28, 2013.  In August 2015, the RO assigned a separate 10 percent rating for radiculopathy of the left lower extremity, effective March 13, 2015.  While the Veteran did not appeal the March 2013 or August 2015 rating decisions with respect to the propriety of the ratings or effective dates assigned for his left and right extremity radiculopathy, such issues are part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of this disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2016).  Therefore, the Board has jurisdiction over such issues.

In an August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's back disability to 40 percent, effective March 13, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board remanded this matter in July 2016.



FINDINGS OF FACT

1. Prior to March 13, 2015, the orthopedic manifestations of the Veteran's service-connected osteoarthritis with chronic strain of the lumbar spine have resulted in a combined range of motion of less than 120 degrees.

2. After March 13, 2015, the orthopedic manifestations of the Veteran's service-connected osteoarthritis with chronic strain of the lumbar spine have resulted in forward flexion of less than 30 degrees.

3. As of February 28, 2013, the Veteran's service-connected right lower extremity radiculopathy have resulted in mild incomplete paralysis of the sciatic nerve.

4. As of March 13, 2015, the Veteran's service-connected left lower extremity radiculopathy have resulted in mild incomplete paralysis of the sciatic nerve with neuritis.


CONCLUSIONS OF LAW

1. Prior to March 13, 2015, the criteria for a rating in excess of 10 percent for osteoarthritis with chronic strain of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 4.120, Diagnostic Code 5237 (2016).

2. After March 13, 2015, the criteria for a rating in excess of 40 percent for osteoarthritis with chronic strain of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 4.120, Diagnostic Code 5237.

3. As of February 28, 2013, the criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2016).

4. As of March 13, 2015, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in May 2010.  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, private medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in December 2003, July 2009, March 2013, and July 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  For the purpose of rating disability from arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral articulation is considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  Id.

Analysis

The Veteran is seeking a higher initial rating for his service-connected osteoarthritis with chronic strain of the lumbar spine, which is currently assigned a 10 percent evaluation prior to March 13, 2015, and assigned a 40 percent rating after March 13, 2015, under Diagnostic Code 5237.  In addition, this analysis must also consider the Veteran's right and left lower extremity radiculopathy disability ratings, currently rated at 10 percent under Diagnostic Codes 8520 and 8620, respectively, when determining the Veteran's entitlement to an increased rating for his osteoarthritis with chronic strain of the lumbar spine.

The diagnostic code assigned to the Veteran's thoracolumbar spine disability utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  In pertinent part, the General Rating Formula provides for a 10 percent disability rating assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016). 

A higher 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

In several notes set out after the diagnostic criteria, the General Rating Formula provides further guidance in rating diseases or injuries of the spine.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, Note 1; see also Plate V, 38 C.F.R. § 4.71a.

Regarding the Veteran's right and left lower extremity radiculopathy, the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8540 (2016). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124.

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy. 

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).

In December 2003, the Veteran was afforded a VA examination for a vocational rehabilitation claim.  The Veteran stated that he injured his back in October 2002, from lifting duffle bags and tool boxes.  The Veteran reported occasional flare-ups, a giving way sensation and weakness.  The Veteran denied locking or radiculopathy.  There was tenderness to deep palpation of the spinous processes of the lumbar area.  Range of motion for the dorsolumbar spine was forward flexion at 90 degrees, backward extension at 30 degrees, and lateral bending to the right and left at 30 degrees.  There were no deficits noted neurologically.  The Veteran was diagnosed with chronic mechanical low back pain.

In July 2009, the Veteran was afforded a VA examination for his claim.  The examiner noted a chronic lumbar strain with pain diagnosis.  The Veteran did not have a history of falls and did not experience fatigue, paresthesia or numbness.  The Veteran's symptoms were stiffness, spasms and decreased motion.  The Veteran complained of constant pain that traveled to his leg and said that the pain level was moderate.  The Veteran reported flare-ups that did not consist of functional impairment or limitation of motion.  The Veteran had never been hospitalized nor had any surgery for his condition; instead the Veteran went to physical therapy.  The Veteran's condition had not resulted in any overall functional impairment or incapacitation.  The Veteran's gait and posture were within normal limits.  The examiner noted no evidence of radiating pain on movement and no muscle spasms.  There was tenderness.  There was no guarding of movement or weakness.  Range of motion was flexion at 90 degrees, extension at 30 degrees, right lateral flexion at 30 degrees, left lateral flexion at 30 degrees, right rotation at 30 degrees and left rotation at 30 degrees.  Joint function of the spine was additionally limited by pain after repetitive use.  The Veteran's neurological examination was normal.  The examiner diagnosed the Veteran with osteoarthritis with chronic strain of the lumbar spine.  

In November 2009, the Veteran saw his private physician for his claim.  The Veteran complained of chronic lower back pain with intermittent episodes of numbness, tingling and pain radiating down the posterior lateral left thigh to the proximal aspect of the knee joint.  The physician noted that the lumbosacral spine exhibited abnormalities and that the Veteran walked with a limping gait.  Range of motion was guarded with pain experienced.  There was tenderness to palpation along the L-5 paraspinous region without palpable deformities or spasm.

In February 2010, the Veteran saw his private physician again for his claim.  The Veteran complained of right lower extremity pain with very minimal numbness and tingling.  The Veteran reported no weakness and stated that he was unable to perform a lot of yard work or any significant bending or twisting of his back.  Range of motion was flexion to about 30 to 40 degrees and extension to about 10 degrees.  The Veteran experienced increased pain with flexion and right side bending.  The Veteran was diagnosed with degenerative disc disease with discogenic low back pain and occasional right lower extremity sciatica.  

In February 2011, the Veteran's wife, S.W., submitted a statement regarding the Veteran's back pain.  S.W. stated that the Veteran had constant back pain and that his posture was altered due to his back pain.  S.W. described how the Veteran took daily pain medication and that when he does repetitive tasks, he is debilitated to the point where it is hard for him to move around for two to three days.  S.W. said that it seemed as the Veteran got older, his discomfort became increasingly worse.

In November 2011, the Veteran submitted a statement regarding his claim.  The Veteran stated that despite the October 2011 Statement of the Case, he did experience back spasms and was taking medication for this.  The Veteran stated that his back would lock up, making him unable to move, turn or bend.  The Veteran complained of guarded movements when the spasms occurred along with tenderness and stiffness. 

In November 2011, the Veteran saw his private physician for joint pain and right hip and joint stiffness.  The private physician noted that the Veteran's range of motion for forward flexion, lumbar bending, lumbar extension and lumbar rotation were within normal limits.  The private physician found that the Veteran had a history of degenerative disc disease in the lower lumbar spine and that the Veteran's gluteus medius pain was likely referred pain from the lumbar spine.  The Veteran was diagnosed with osteoarthrosis, local not otherwise specified, lower leg.  

In December 2011, the Veteran contacted his private physician to obtain a note regarding his recurrent back spasms.  In January 2012, the private physician stated that the Veteran complained of back spasms for the past ten years.  

In March 2013, the Veteran was afforded another VA examination for his claim.  The examiner noted a 2012 diagnosis of right piriformis syndrome.  Range of motion was forward flexion at 90 degrees, extension at 30 degrees, right lateral flexion at 30 degrees, left lateral flexion at 30 degrees, right lateral rotation at 30 degrees and left lateral rotation at 30 degrees.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  There was no functional loss or impairment.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissues of the thoracolumbar spine.  There was no guarding or muscle spasms and no muscle atrophy.  The Veteran had mild radiculopathy pain in the right lower extremity.

In July 2015, the Veteran was afforded another VA examination for his claim.  The examiner noted a 2014 diagnosis of left lower extremity radiculopathy, and osteoarthritis with chronic strain of the lumbar spine.  The Veteran told the examiner that he was told by another doctor that his back was causing numbness in his left foot.  The Veteran described his flare-ups as everyday pain and stated that any bending, turning or movement required effort which caused pain that never went away.  Range of motion was forward flexion at 45 degrees, extension at 20 degrees, right lateral flexion at 25 degrees, left lateral flexion at 25 degrees, right lateral rotation at 30 degrees and left lateral rotation at 30 degrees.  The Veteran had additional limitation in range of motion following repetitive-use testing.  The Veteran had less movement than normal, weakened movement and pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, no guarding or muscle spasm and no muscle atrophy.  The Veteran had radicular pain due to radiculopathy which exhibited as moderate intermittent pain in the left lower extremity with mild parasthesias and mild numbness.  The Veteran's posture and gait was within normal limits.  The Veteran had decreased range of motion by about 15 degrees based on repetitive-use test.

In June 2017, the Veteran saw his private physician again for his claim.  The private physician noted that the Veteran had chronic intermittent low back pain for years, and that he has pain in the right lower back that radiates down his left leg.  The Veteran complained of occasional numbness in the posterior right thigh and denied any other numbness or weakness.  The examiner found that lumbosacral spine pain was elicited by motion with mild pain with flexion and extension.  There was no tenderness on palpation or muscle spasms.  In addition, the Veteran was able to demonstrate full range of motion.  There was also no decreased response to tactile stimulation of the right and left lower extremity.  The Veteran's gait and stance were normal as well as his reflexes and strength.  

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, stiffness, as well as his descriptions of painful flare-ups.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Therefore, the Board finds that such factors do not result in functional loss requiring a higher disability rating.  See DeLuca, 8 Vet. App. 202; Mitchell, supra.  

The Board notes that though the Veteran's flexion was found at about 30 to 40 degrees by his private physician in February 2010, the Veteran's record should be considered as a whole which consistently shows that the Veteran's flexion was at 90 degrees prior to March 13, 2015, and 45 degrees after March 13, 2015. Therefore, more probative weight is given to the VA examiners than the private physician.  Thus, as there is no objective evidence of a combined range of motion of less than 120 degrees prior to March 13, 2015, and there is objective evidence of forward flexion of less than 30 degrees after March 13, 2015, a higher evaluation is not warranted.  Accordingly, the Board finds that a rating in excess of 10 percent prior to March 13, 2015, for osteoarthritis with chronic strain of the lumbar spine, and in excess of 40 percent after March 13, 2015, for osteoarthritis of the lumbar spine is not warranted.

Regarding the Veteran's right lower extremity radiculopathy, the Board finds that the Veteran's radiculopathy of the right lower extremity is not shown to have been manifested by moderate incomplete paralysis of the sciatic nerve, such that a rating in excess of 10 percent for the right lower extremity is warranted under Diagnostic Code 8520.  The findings show that he has normal muscle tone and strength. There is no evidence of atrophy.  The March 2013 VA examination shows that the examiner characterized the severity of his radiculopathy as mild. 

Based on the foregoing, the Board finds that the evidence does not show that the Veteran's right lower extremity radiculopathy is manifested by symptomatology that more nearly approximates the criteria for a rating in excess of 10 percent under Diagnostic Code 8520. 

The Board also concludes that the evidence does not demonstrate that the Veteran's radiculopathy of the right lower extremity is shown to have been manifested by moderate incomplete neuritis or neuralgia of the sciatic nerve, such that an increased rating is warranted under Diagnostic Code 8620 or Diagnostic Code 8720.  In this regard, there is no evidence of neuritis or neuralgia.  Therefore, entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.  

Regarding the Veteran's left lower extremity radiculopathy, the Board finds that the Veteran's radiculopathy of the left lower extremity is not shown to have been manifested by moderate incomplete paralysis of the sciatic nerve, such that a rating in excess of 10 percent for the right lower extremity is warranted under Diagnostic Code 8620.  The findings show that he has normal muscle tone and strength. There is no evidence of atrophy.  The July 2015 VA examination shows that the examiner characterized the severity of his radiculopathy as moderate intermittent pain with mild parasthesias and mild numbness.  Though the VA examiner noted moderate intermittent pain, the Board finds that the majority of the evidence points to a mild disability.

Based on the foregoing, the Board finds that the evidence does not show that the Veteran's left lower extremity radiculopathy is manifested by symptomatology that more nearly approximates the criteria for a rating in excess of 10 percent under Diagnostic Code 8620.  Therefore, entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is not warranted. 

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome.  In any event, there is no medical evidence showing that during the course of the claim, the Veteran has suffered from incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks.  Accordingly, the provisions of Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are not for application.  38 C.F.R. § 4.71a.

The Veteran has offered his own opinion on the severity of his service-connected osteoarthritis with chronic strain of the lumbar spine.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Therefore, the preponderance of the evidence is against an increased rating; there is no doubt to be resolved.  Increased rating in excess of 10 percent  prior to March 13, 2015, for service-connected osteoarthritis with chronic strain of the lumbar spine, and in excess of 40 percent after March 13, 2015, for service-connected osteoarthritis with chronic strain of the lumbar spine, is not warranted.  In addition, the Board finds that an increased rating in excess of 10 percent from February 28, 2013, for service-connected right lower extremity radiculopathy, and an increased rating in excess of 10 percent from March 13, 2015, for service-connected left lower extremity radiculopathy is not warranted.

Extraschedular

The Board has also considered whether the Veteran's osteoarthritis with chronic strain of the lumbar spine, and right and left lower extremity radiculopathies present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1)(2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As limitation of motion due to pain in his lumbar spine and radicular pain are symptoms that are contemplated by the applicable rating criteria and, indeed, were symptoms considered in awarding the ratings currently assigned, the Board finds that the rating criteria are adequate to evaluate the Veteran's disabilities and that referral of those claims for extraschedular consideration is not warranted.  Id.  

Total Disability Based on Individual Unemployability

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  The Board notes that the Veteran is still employed and has not raised this claim.  Thus, the Board need not consider such a claim.



ORDER

1. Entitlement to a rating in excess of 10 percent prior to March 13, 2015, and in excess of 40 percent thereafter for osteoarthritis with chronic strain of the lumbar spine is denied.

2. Entitlement to a rating in excess of 10 percent as of February 28, 2013, for right lower extremity radiculopathy is denied.

3. Entitlement to a rating in excess of 10 percent as of March 13, 2015, for left lower extremity radiculopathy is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


